                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

AFM                                              271 Cadman Plaza East
F. #2016R02228                                   Brooklyn, New York 11201



                                                 June 11, 2019


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:    United States v. Aleksandr Zhukov
                     Criminal Docket No. 18-633(ERK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government also requests reciprocal
discovery from the defendant.

I.      The Government’s Discovery


        A.    Documents and Tangible Objects

     • ZHU000267 – Data provided by DoubleVerify regarding advertising transactions
       initiated by the defendant’s servers.
     • ZHU000268 – Records regarding a bank account in the name of Must Trade Ltd.,
       held at Çeska Sporitelna in the Czech Republic.
     • ZHU000269 – Records regarding a bank account in the name of Must Trade Ltd.,
       held at Raffeisen Bank in the Czech Republic.
     • ZHU000270 – Google browsing history for ibetters2@gmail.com
     • ZHU000271 - Google search history for ibetters2@gmail.com
     • ZHU000272 – Western Digital 10-TB hard drive containing the following folders:
           o 1B36_NYC025508 – Extraction of the defendant’s Samsung Galaxy S8 Plus
               Cellphone
           o 1B37_NYC025510 - Image of the defendant’s Apple Airport Time Capsule
               drive
           o 1B40_NYC025515 – Extraction of the defendant’s Apple iPhone 4S
        o 1B41_NYC025516 – Image of the defendant’s Sony 16 GB flash drive
        o 1B42_NYC025518 – Image of the defendant’s EMTEC USB flash drive
        o 1B45_NYC025513 – Extraction of SIM card belonging to the defendant
        o 1B46_NYC025509 – Image of the defendant’s Apple iMac computer
        o 1B47_NYC025512 – Extraction of the defendant’s Fujitsu 500GB hard drive
        o 1B50_NYC025517 – Extraction of the defendant’s Samsung DUOS cellphone
        o 1B54_NYC025514 – Extraction of the defendant’s Apple iPhone 7 Plus
        o 1B55_NYC025511 – Extraction of the defendant’s Apple iPad pro
   • ZHU000273 - Western Digital 6-TB hard drive containing the following folders:
        o 1B56 – Disk images of servers rented by the defendant and hosted by Webzilla
            / Servers.com
        o 1B57 – Disk images of servers rented by the defendant and hosted by Webzilla
            / Servers.com
        o 1B58 – Disk images of servers rented by the defendant and hosted by Webzilla
            / Servers.com
        o 1B59 – Disk images of servers rented by the defendant and hosted by Webzilla
            / Servers.com
   • ZHU000274 – Data relating to the defendant’s Bulgarian bank accounts
   • ZHU000275 – Data provided by Digital Ocean with respect to the server that
     formerly hosted the website centbycent.com.

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling me to arrange a mutually convenient time.

             The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.

       B.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       C.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.




                                               2
               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       D.     Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

              Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
                                                3
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Alexander Mindlin
                                                   Alexander Mindlin
                                                   Assistant U.S. Attorney
                                                   (718) 254-6433

Enclosures

cc:    Clerk of the Court (ERK) (by ECF) (without enclosures)




                                               4
